Citation Nr: 0010325
Decision Date: 04/19/00	Archive Date: 09/08/00

Citation Nr: 0010325	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  96-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a scar of the left occipital region.

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from December 1939 to July 
1945 and from January 1952 to January 1954.  This case comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  

In a decision dated July 28, 1997 the Board issued a decision 
which denied the issues set forth on the title page of this 
decision and REMANDED the issues of service connection for 
headaches, an increased evaluation for neuralgia of the right 
trigeminal nerve, and entitlement to a compensable evaluation 
based upon multiple, noncompensable service connected 
disabilities.  This decision pertains only to the issues set 
forth on the title page of this decision.


VACATUR

As indicated above, the Board issued a decision on July 28, 
1997 which denied entitlement to an increased (compensable) 
evaluation for a scar of the left occipital region and 
entitlement to an increased (compensable) evaluation for a 
scar of the right thigh.  However, in a Motion for 
Reconsideration filed by the veteran's representative dated 
September 14, 1999 it was noted that the Board's decision was 
issued without affording the veteran's representative an 
opportunity to submit an Informal Hearing Presentation with 
respect to those issues.  The Board believes that this 
failure constitutes a denial of due process as contemplated 
by 38 C.F.R. § 20.904(a)(1) (1999).  Accordingly, it is the 
decision of the Board that the portion of the Board's July 
28, 1997 decision which denied entitlement to an increased 
(compensable) evaluation for a scar of the left occipital 
region and entitlement to an increased (compensable) 
evaluation for a scar of the right thigh should be, and is 
VACATED.

In view of the Board's order vacating its July 28, 1997 
decision, the appellant's motion for reconsideration of that 
decision is moot. The claims of entitlement to an increased 
(compensable) evaluation for a scar of the left occipital 
region and entitlement to an increased (compensable) 
evaluation for a scar of the right thigh will be referred to 
another Member of the Board who will undertake a de novo 
review of this matter and render a new decision based on all 
of the evidence of record.  That decision will be entered as 
if the July 28, 1997 decision by the Board pertaining to 
these two claims had never been issued.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims. This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -

Citation NR: 9725906	
Decision Date: 07/28/97		Archive Date: 08/06/97
DOCKET NO.  96-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the left occipital region.  

3.  Entitlement to an increased (compensable) evaluation for 
a scar of the right thigh.

4.  Entitlement to an increased (compensable) evaluation for 
neuralgia of the right trigeminal nerve.  

5.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service connected disabilities 
pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from December 1939 to July 
1945 and from January 1952 to January 1954.  This case comes 
before the Board of Veterans Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Saint Louis, Missouri.  

Service connection for headaches, an increased evaluation for 
neuralgia of the right trigeminal nerve, and entitlement to a 
10 percent evaluation based upon multiple, noncompensable, 
service connected disabilities are addressed in a remand.

In December 1994, the veteran claimed that he developed 
arthritis of the hip as a result of a gunshot wound of the 
right hip and thigh.  This issue is referred to the RO for 
appropriate disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the current evaluations for a scar 
of the left occipital region and a scar of the right thigh do 
not accurately reflect the severity of his disabilities.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1996), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence weighs against the veterans claims for  increased 
evaluations for a scar of the left occipital region and a 
scar of the right thigh.  


FINDINGS OF FACT

1.  A scar of the left occipital region is asymptomatic.  

2.  A scar of the right thigh is asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scar of 
the left occipital region have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7804 (1996).

2.  The criteria for a compensable evaluation for a scar of 
the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7805 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records establish that in April 1945, the 
veteran sustained a bullet wound of the thigh, described 
alternatively as superficial and as moderate.  The veteran 
was discharged almost a month later, at which time his wound 
was described as almost completely healed.  A July 1945 
separation examination also reflects that the veteran 
sustained a shrapnel wound in the back of the head in 
February of that same year.  At the time of the examination a 
small shell fragment in the left occipital area was noted.  
The wound to the thigh was described as healed and not 
tender.  

In August 1945, service connection was established for a 
gunshot wound, with retained shell fragment, right thigh, 
upper third lateral, Group XIV, and for a gunshot wound, with 
retained shell fragment, left occipital area.  The former 
disability was evaluated as 20 percent disabling under 
Diagnostic Code 3176 and the latter disability was evaluated 
as 10 percent disabling under Diagnostic Code 0321.  The 
veteran underwent a VA examination in May 1948, after which 
the injury to his right thigh was evaluated as 10 percent 
disabling under Diagnostic Code 5314.  The rating for the 
veterans injury to the occipital areas was continued as 10 
percent under Diagnostic Code 7804.  In March 1951, the 
veteran again underwent a rating examination.  A scar of the 
left posterior scalp of the occipital region was reported to 
be one and one half inches in length, depressed, nonadherent, 
and tender.  A scar of the right thigh was reported to be two 
and one half inches in length, nonadherent and non-tender, 
and without apparent muscle damage.  In May 1951, a scar of 
the left occipital region was evaluated as 10 percent 
disabling under Diagnostic Code 7804.  A scar of the right 
thigh, described as asymptomatic, was evaluated as 
noncompensable under the same diagnostic code.  In July 1952, 
the veteran was informed that because he had re-enlisted into 
the armed forces, his 10 percent disability compensation was 
discontinued.  

In April 1954, after his separation from active service in 
January of that year, the veteran requested that his 
disability compensation be reinstated.  In July 1954, the 
veteran underwent a VA examination.  The examiner described a 
well healed, two and one half inch, superficial scar on the 
posterolateral aspect of the right thigh, inferior to the 
region of the trochanter, which, according to the examiner, 
appeared to be a residual of a rather superficial shell 
fragment wound, skin and subcutaneous tissues being 
involved.  Although the veteran had described aching in his 
knees and hips, the examiner noted that it was difficult to 
tie such a scar to aching in the knees and left hip and that 
it was difficult to see how such a minor scar could be 
symptomatic at all after 9 years.  The examiner also noted 
that there was a minor scar on the scalp in the left 
occipital area which could hardly be detected and which was 
well hidden by hair.  Both scars were evaluated as 
noncompensable.  The veterans scars have been evaluated as 
noncompensable since that time.  

In May 1995, the veteran underwent a VA examination.  The 
examiner indicated that he was unable to identify any 
remaining scar, depression, or alopecia in the area of the 
left occiput.  The examiner noted the presence of a scar in 
the area of the forehead, above the eyebrow, from another 
wound, which he described as very superficial, difficult to 
see, well-healed, and asymptomatic.  The examiner also 
described a scar over the right hip, almost at the margin of 
the buttocks and thigh, about two and one half inches in 
length, which was nonadherent to the under-surfaces, and 
which was also well-healed and asymptomatic.  The examiners 
diagnosis was scars, history of shrapnel wound, left occiput, 
right forehead and right hip, all well-healed and 
asymptomatic.  

The veterans disabilities do not warrant a compensable 
evaluation.  Clinical examination of the residuals of the 
veterans in-service injuries indicate that they consist of 
minor, asymptomatic scars which range from being barely 
detectable to not detectable at all.  Such scars do not 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  

Even if evaluated under the diagnostic codes pertinent to 
gunshot wounds there is no basis for a higher evaluation of 
the veterans injuries.  The regulations pertaining to muscle 
injuries recently were revised in June 1997.  62 Fed.Reg. 
30235-30240 (1997).  Prior to the revision, the regulations 
in effect provided that, in rating injuries of the 
musculoskeletal system, attention is first given to the 
deeper structures injured (bones, joints, and nerves).  A 
through and through injury, with muscle damage, is at least a 
moderate injury for each group of muscles damaged.  
Entitlement to a rating of severe grade is established when 
there is a history of compound comminuted fracture and 
definite muscle or tendon damage from the missile. 38 C.F.R. 
§ 4.72.

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).

The rating criteria for muscle injuries, as applicable to 
this case, are similar in content, if not organization, to 
the criteria in effect prior to the revisions.  For instance, 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  62 Fed.Reg. at 30238 (to be codified at 
38 C.F.R. § 4.56(b)).  Slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  Id. (codified at 38 C.F.R. 
§ 4.56 (c), (d)).   

Whether one utilizes the revised rating criteria or those in 
effect prior to the 1997 revision, the results in this case 
are the same.  The lack of residuals, the lack of muscle or 
bone involvement, and the available histories of the 
injuries, as well as the findings of a VA examiner in July 
1954 that the original thigh injury was fairly superficial, 
suggest injuries that are no more than slight for rating 
purposes.  Such injuries, without any current, significant 
symptomatology do not warrant a compensable evaluation.  See 
38 C.F.R. § 4.72; 62 Fed.Reg. at 30239-30240 (codified at 
38 C.F.R. § 4.73).  


ORDER

A claim for a compensable evaluation for a scar of the left 
occipital region is denied.

A claim for a compensable evaluation for a scar of the right 
thigh is denied.


REMAND

The veteran contends that he suffers from headaches that had 
their onset in service.  At issue is service connection for 
headaches, as well as a compensable evaluation for neuralgia 
of the right trigeminal nerve.  Service medical records 
reveal that in 1944 the veteran related complaints of a long 
history of frontal headaches, particularly in the morning.  
During a March 1948 examination, the veteran again related 
complaints of frequent frontal headaches, which, according to 
the veteran, radiated through the temporal region to the 
occipital region.  The diagnoses included migraine type 
headaches.  Another examiner indicated that the veteran had 
no ear, nose, or throat pathology present at this 
examination.  In May 1948, the veteran underwent another VA 
examination during which he complained of irregular attacks 
of what he called headaches, beginning on the right frontal 
region and extending to the back of his head on the right 
side.  The diagnosis was neuralgia of the right trigeminal 
nerve, and, in July 1945, service connection was granted for 
that disorder, evaluated as 10 percent disabling.  During a 
March 1951 VA examination, the veteran complained of what was 
characterized by the examiner as a headache different from 
that described during the previous examination, in that the 
headache started on both sides of the temple and went around 
the head.  The diagnosis was that of headache, from history, 
cause and type undetermined, and neuralgia, right trigeminal 
nerve, not found or complained about on the day of 
examination.  In April 1951, the veterans disability was 
assigned a noncompensable evaluation.  

VA treatment records from 1994 contain complaints that 
included headaches which the veteran indicated he had 
experienced since 1946.  A physicians diagnoses in June 1994 
included tension headaches.  During a VA examination in May 
1995, the veteran complained vaguely of headaches over the 
left occipital area that spread to the entire head.  Noting 
the lack of symptoms, such as loss of pin prick sensation, 
cranial nerve paralysis, or major sensory or motor 
impairment, the examiner indicated that no diagnosis had 
been proven.  The diagnosis was that of trigeminal neuralgia 
by history only.

Although the findings of the most recent VA examiner seem to 
suggest the lack of a current disorder, the examiners 
findings do not address a recent diagnosis of tension 
headaches and do not make clear that the contemporaneous 
diagnosis was considered.  Further, the examiners report 
does not make wholly clear whether the examiner determined 
that a genuine headache disorder was present.  A new VA 
examination is warranted in order to reconcile any apparent 
conflicts between the June 1994 diagnosis and the May 1995 
diagnosis, as well as simply to clarify whether a headache 
disorder related to service, including trigeminal neuralgia, 
is, in fact, present.  

Resolution of the veterans claim for a 10 percent evaluation 
based upon multiple, noncompensable, service connected 
disabilities is dependent upon the other issues that are the 
subject of this REMAND.  Therefore, the evidentiary 
development described above is also a prerequisite to 
consideration of the veterans claim for a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324.



Therefore, this case is REMANDED for the following 
development:  

The veteran should be afforded an 
examination to determine the nature, 
etiology and severity of any disorders 
associated with the veterans complaints 
of headaches.  The examiner should 
indicate whether a disorder associated 
with the veterans complaints of 
headaches is present.  If no disorder is 
present the examiner should so specify.  
Any disorder determined to be present 
should be identified.  The examiner, 
specifically is requested to also 
indicate whether trigeminal neuralgia is 
present.  If that disorder is not 
present, the examiner should so indicate.  
For any disorder identified, the examiner 
should provide an opinion, if possible, 
concerning its likely etiology.  At a 
minimum, the examiner should indicate 
whether it is at least as likely as not 
that a current disorder associated with 
complaints of headaches had its onset in 
service.  The examiners attention is 
directed in this respect to the veterans 
complaints of headaches while in service 
and to a history of an injury to the 
occipital area.  The examiners opinion 
should be rendered only after a review of 
the claims file and the examiner is 
requested to, if possible, explain any 
apparent discrepancy between a diagnosis 
in June 1994 of tension headaches and the 
findings by a VA examiner in May 1995.  
The examiner should include sufficient 
findings to assess the severity of any 
headache-disorder determined to be 
etiologically related to service and 
sufficient findings to assess the 
severity of trigeminal neuralgia, if 
determined to be present.  The claims 
file must be made available for the 
examiners review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1996) permits a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1996), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -







